Citation Nr: 1549950	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-04 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for an acquired psychiatric disorder, to include major depressive disorder (MDD), an anxiety disorder and posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include MDD, an anxiety disorder and PTSD.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for a neurological disability (other than a seizure disorder), claimed as a disability manifested by headaches, muscle burning, memory loss and tics/tremors.

4.  Entitlement to service connection for a neurological disability (other than a seizure disorder), claimed as a disability manifested by headaches, muscle burning, memory loss and tics/tremors.

5.  Entitlement to service connection for a seizure disorder, to include as secondary to an acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder.
6.  Entitlement to an increased disability rating in excess of 10 percent for a disability manifested by sleep disturbance (originally claimed as Gulf War Syndrome). 

7.  Entitlement to service connection for a cardiovascular disorder, to include hypertension. 

8.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1990 to February 1994. 

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  By that rating action, the RO declined to reopen previously denied claims for service connection for PTSD and a disability manifested by headaches, muscle burning, memory loss and tics/tremors.  The RO also denied service connection for seizure and heart disorders.  Finally, the RO continued a 10 percent disability rating assigned to the service-connected disability manifested by sleep disturbance (originally claimed as Gulf War Syndrome).  The Veteran appealed this rating action to the Board. 

In September 2011 and September 2014, the Veteran testified before a Decision Review Officer and the undersigned, respectively, at hearings conducted at the above RO.  Copies of the hearing transcripts have been uploaded to the Veteran's Veterans Benefits Management System and Virtual VA electronic record systems, respectively. 

Regarding the Veteran's petition to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the Board is cognizant of the case of Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In that case, the United States Court of Appeals for Veterans Claims (Court) held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Id.  In the instant appeal, the RO denied service connection for PTSD based on personal assault in a final March 2001 rating action.  In September 2005, VA received the Veteran's petition to reopen the previously denied claim for service connection for PTSD.  (See Veteran's handwritten letter to VA, received in September 2005).  As in the previous evidence of record, the Veteran maintained that she had suffered from PTSD as a result of sexual trauma in service.  (See, e.g., January and February 2001 VA examination reports where the Veteran indicated she had been sexually assaulted and harassed during service).  In a final June 2006 rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD.  Although the Veteran's current claim seems to be focused on reopening a claim for service connection for PTSD, the Board will broaden the claim under Clemons, and consider whether new and material evidence has been submitted to reopen a broader claim for service connection for an acquired psychiatric disorder, to include PTSD.

Concerning the Veteran's claim for service connection for a cardiovascular disorder, the evidence of record includes a diagnosis of hypertension and symptoms of fatigue, syncope and tachycardia have also been noted.  In light of the Court's holding in Clemons and the medical evidence of record reflecting various diagnoses and symptoms pertaining to the Veteran's heart, the Board has expanded the issue on appeal to include all heart disorders.  Id.

Regarding the Veteran's claim of entitlement to TDIU, the Court has held that a claim of entitlement to TDIU is part of an increased rating claim when such is reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  On VA Form 9, received by VA in February 2014, the Veteran indicated that she was unable to maintain employment because of her seizure disorder and inability to be around people.  The Board finds this evidence sufficient to raise the issue of entitlement to TDIU in view of the Board's award of service connection for an acquired psychiatric disability to include PTSD, MDD and anxiety disorder herein, as well as the Board's development on the claim for service connection for a seizure disorder in the remand following the decision below.  

The issues of entitlement to service connection for a seizure disorder, to include as secondary to an acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder; entitlement to an increased disability rating in excess of 10 percent for a disability manifested by sleep disturbance (originally claimed as Gulf War Syndrome); entitlement to service connection for a cardiovascular disorder, to include hypertension; and, entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on her part.


FINDINGS OF FACT

1.  By a June 2006 rating decision, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.
 
2.  Evidence received since the June 2006 rating action, including lay testimony, is not duplicative or cumulative of evidence previously received, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder.

3.  Medical evidence associates the Veteran's currently diagnosed PTSD, MDD and anxiety disorder with an in-service occurrence of sexual trauma.

4.  In an unappealed March 2001 rating action, the RO denied service connection for a neurological disorder (originally claimed as a disability manifested by tics/tremors, memory loss, muscle burning, and headaches). 

5.  Since the final March 2001 rating action, additional evidence has been received, which was not previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for neurological disorder (originally claimed as a disability manifested by tics/tremors, memory loss, muscle burning, and headaches).

6.  The evidence supports a finding that the Veteran has a neurological disorder (originally claimed as a disability manifested by tics/tremors, memory loss, and headaches) that is secondary to her service-connected PTSD, MDD and anxiety disorder. 


CONCLUSIONS OF LAW

1.  The June 2006 rating decision, wherein the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for PTSD, is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302 , 20.1103 (2015).

2.  The Veteran has submitted new and material evidence sufficient to reopen her claim for service connection for an acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304(f) (2015).

4.  The March 2001 rating decision, wherein the RO denied the Veteran's claim for service connection for a neurological disorder (originally claimed as a disability manifested by headaches, tics/tremors, muscle burning, and memory loss, is final. 38 U.S.C.A. § 7105(c)  (West 2014); 38 C.F.R. § 20.1103 (2015).
 
6.  Evidence received since the final March 2001 rating decision is new and material, and the claim for service connection for a neurological disorder (originally claimed as a disability manifested by headaches, tics/tremors, muscle burning, and memory loss) is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156  (2015).

7.  The criteria for service connection for a neurological disorder (originally claimed as a disability manifested by headaches, tics/tremors, muscle burning, and memory loss) as secondary to the service-connected acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In this decision, the Board reopens the previously denied claims for service connection for an acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder and neurological disability (other than a seizure disorder), claimed as a disability manifested by headaches, muscle burning, memory loss and tics/tremors, and grants the underlying claims for service connection for these disabilities.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duties to notify and assist is necessary with respect to these claims.

II. Legal Analysis

A. New and Material Evidence Claims

The Veteran seeks to reopen previously denied claims for service connection for PTSD, MDD and an anxiety disorder and neurological disorder (other than a seizure disorder), claimed as a disability manifested by headaches, tics/tremors, muscle burning and memory loss.  After a brief discussion of the laws and regulations pertaining to new and material evidence to reopen claims, the Board will analyze each claim separately below. 

A previously denied claim can be reopened if the claimant submits new and material evidence. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a)  In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding reopening.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim. Shade, supra. Newly submitted evidence is generally presumed to be credible for the purpose of determining whether evidence is sufficiently new and material.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

i) Acquired Psychiatric Disorder, to include PTSD, MDD and Anxiety Disorder

The Veteran seeks to reopen a previously denied claim for service connection for an acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder.  By a June 2006 rating action, the RO determined that new and material evidence had not been received to reopen a previously denied claim for service connection for this disability.  (The RO had previously denied service connection for PTSD based on personal assault in an unappealed and final March 2001 rating action.)  In declining to reopen the previously denied claim for service connection for PTSD in June 2006, the RO essentially determined that the post-service evidence of record (i.e., service treatment records (the contents of which were discussed in the March 2001 rating action) VA examination reports; VA and private treatment records and records from the Pennsylvania Bureau of Disability Determination, Commonwealth of Pennsylvania Department of Labor and Industry, did not contain any verifiable stressor to support the Veteran's diagnosed PTSD.  The Veteran was informed of the RO's decision that same month, but did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  Thus, the RO's June 2006 rating decision became final.  38 U.S.C.A. § 7105.

Since the RO's final June 2006 rating decision, new evidence has been received, to include testimony from the Veteran associating her PTSD with in-service military sexual trauma (MST).  As this evidence was not previously before agency decisionmakers, relates to an unestablished fact necessary to substantiate the Veteran's claim, is neither duplicative nor cumulative of evidence previously received, and bears a reasonable possibility of substantiating the claim, the Board finds it to be new and material sufficient to warrant reopening the Veteran's claim for service connection for PTSD.  See Smith v. West  12 Vet. App. 312, 314-15 (1999); Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ii) Neurological Disorder Manifested by Tics/Tremors, Headaches, Muscle Burning and Memory Loss

By a March 2001 rating action, the RO denied service connection for a neurological disorder, claimed as tics/tremors, muscle burning, headaches, and memory loss.  The RO denied the claim because there was no evidence that the Veteran currently had a diagnosed neurological disorder manifested by tics/tremors, muscle burning, headaches, and memory loss or an undiagnosed condition of the claimed conditions.  The Veteran was informed of the RO's decision that same month, but did not appeal.  There was also no relevant evidence added to the file during the applicable one year appeal period.  Thus, the RO's March 2001 rating decision became final. 38 U.S.C.A. § 7105.

The evidence received since the RO's final March 2001 rating action includes, but is not limited to, October 1999 and June 2012 VA treatment and Gulf War examination reports containing impression/diagnosis of vascular and migraine headaches, respectively.  (See October 1999 VA treatment report and June 2012 VA Headaches examination report).   These VA reports are new because they were not of record at the time of the final March 2001 rating action.  They are also material. They are material because they relate to a necessary element of service connection that was found to be lacking in the previous denial:  the element of a current diagnosis of a neurological disorder, manifested, in part, by vascular and migraine headaches.  Thus, the Board finds the above-cited VA treatment and examination reports to be new and material evidence that is sufficient to warrant reopening the Veteran's claim for service connection for a neurological disorder, claimed as tics/tremors, muscle burning, headaches, and memory loss.  Shade supra; 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

B. Service Connection Claims

Having reopened the claims for service connection for an acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder and neurological disorder (other than a seizure disorder) manifested by tics/tremors, headaches, muscle burning and memory loss, the Board will analyze each of these claims separately after a brief discussion of the general laws and regulations pertaining to service connection.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Service connection may also be granted for certain chronic diseases, such as psychosis and organic disease of the nervous system, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support the claim.  38 C.F.R. § 3.303(b).  For this purpose, a chronic disease, such as psychosis and organic disease of the nervous system, is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 § U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.


i) Service Connection- Acquired Psychiatric Disorder, to include PTSD, MDD and an Anxiety Disorder

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder.  The Veteran has testified under oath to the military sexual trauma (MST) she underwent during military service and contends that her PTSD is attributable to that incident.  (See VA Form 21-4138, Statement in Support of Claim, received and uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic record on December 10, 1999; and September 2014 Transcript (T.) at pages (pgs. 14-15)).  

Establishing service connection for PTSD requires: (1) medical evidence diagnosing the condition in conformance with the criteria of the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders; (2) a link, established by medical evidence, between a Veteran's current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2015); Cohen v. Brown, 10 Vet. App. 128, 139 (1997). 

In the analysis below, the Board will resolve all reasonable doubt in the Veteran's favor, and find that her currently diagnosed acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder are related to her in-service MST.  In support of the foregoing, the Board notes that the Veteran has been diagnosed with and treated for PTSD since the late 1990s.  In addition, treatment records indicate that she has been clinically diagnosed by VA and private psychologists with an anxiety disorder and PTSD and depression in accordance with established principles.  Furthermore, these same providers have generally linked these disorders to her MST.  For example, a January 2001 VA PTSD examination report contains the psychologist's impression that the Veteran's anxiety disorder, not otherwise specified, was linked, in part, to her reported assaults in the military.  The VA examiner's opinion is consistent with an October 2005 report, submitted by L. D., Ed. and prepared in conjunction with the Veteran's application for disability benefits with the Pennsylvania Bureau of Disability Determination, Commonwealth of Pennsylvania Department of Labor and Industry, reflecting that the Veteran had a severe major depressive disorder with psychotic features and PTSD that were related to her in-service sexual harassment. 

Although the Veteran has not produced corroborating evidence of her claimed in-service sexual trauma, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases). 

As such, the Board finds that the Veteran's treatment records, which contain diagnoses and treatment for PTSD, MDD, and an anxiety disorder since the late 1990s, and which continuously associate these psychiatric diagnoses to her MST, are sufficient to constitute credible supporting evidence of the claimed MST.

Therefore, resolving all doubt in the Veteran's favor, and in light of her unwavering accounts over the last decade of the incident in question, the Board finds that her currently diagnosed acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder, are related to her MST.  Therefore, the criteria for service connection for an acquired psychiatric disorder, to include PTSD, MDD and anxiety disorder, have been met.

ii) Neurological Disorder (other than a seizure disorder), claimed as a disability manifested by tics/tremors, headaches, memory loss and muscle burning. 

The Board finds that the evidence supports an award of service connection for a neurological disability (other than a seizure disorder), claimed as a disability manifested by tics/tremors, headaches, memory loss and muscle burning, as secondary to the service-connected acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder.  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. Allen, 7 Vet. App. at 448. 

In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability. Wallin v. West, 11 Vet. App. 509, 512 (1998).

Evidence that is supportive of an award of service connection for a neurological disability (other than a seizure disorder), claimed as a disability manifested by tics/tremors, headaches, memory loss and muscle burning as secondary to the service-connected acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder, includes an October 1999 VA physician's impression that the Veteran had a history of vascular headaches and diffuse twitching that seemed to be related to stress or anxiety.  (See October 1999 VA treatment report).  This opinion is consistent with a February 2001 VA examiner's impression that the Veteran's entire system complex could be accounted for by a post-traumatic neurosis.  The February 2011 VA examiner's impression was provided after the Veteran gave a history of having had occasional tremors shortly after service discharge and that she had resigned from employment in 1999 because of neurological problems, such as tremors and headaches.  (See February 2001 VA Chronic Fatigue Syndrome examination report).  

Finally, the VA clinicians' opinions are consistent with an October 2005 report, prepared by L. D., Ed., in conjunction with the Veteran's application for disability benefits with the Pennsylvania Bureau of Disability Determination, Commonwealth of Pennsylvania Department of Labor and Industry, reflecting that the Veteran's MDD and PTSD was currently (then) manifested by cognitive problems with memory and psychoneurological symptoms.  (See October 2005 report, prepared by L. D., Ed conjunction with the Veteran's application for disability benefits with the Pennsylvania Bureau of Disability Determination).  Taken in their totality, these opinions are supportive of the Veteran's claim for a neurological disability (other than seizures) manifested by headaches, memory loss, burning muscles and tics/tremors as being secondary to the service-connected acquired psychiatric disorder, namely MDD, PTSD and anxiety disorder and are uncontroverted.  Service connection for a neurological disability manifested by headaches, memory loss, tics and tremors as secondary to the service-connected acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder, is granted.  Further, as the claim is being granted, the Board finds that there would be no useful purpose in addressing the theories of direct or presumptive service connection.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder is granted. 

Service connection for a neurological disability manifested by headaches, memory loss, muscle burning and tics/tremors as secondary to the service-connected acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder, is granted. 


REMAND

The Board finds that prior to further appellate resolution of the claims of entitlement to service connection for a seizure disorder, to include as secondary to the service-connected acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder; entitlement to an increased evaluation in excess of 10 percent for a sleep disability manifested by sleep disturbance (originally claimed as Gulf War Syndrome); entitlement to service connection for a cardiovascular disorder, to include hypertension; and, entitlement to a TDIU rating, additional substantive development is necessary as discussed below.  

a. Seizure Disorder

The Veteran seeks service connection for a seizure disorder.  She maintains that her seizure disorder, which had its onset in the late 1990s, is the result of her experiences in Southwest Asia during military service, to include her diagnosed PTSD.  (T. at pgs. 4, 13).  

The current medical evidence of record is conflicting as to whether the Veteran currently has a separate seizure disorder and, if so, whether it is related to her period of military service or secondary to her service-connected acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder.  The evidence includes, in part, September and October 1999 VA treatment reports containing impressions of possible focal seizures and no evidence of a seizure disorder, respectively.  Conversely, an October 2005 report, submitted by L. D., Ed. and prepared in conjunction with the Veteran's application for disability benefits with the Pennsylvania Bureau of Disability Determination, reflects that the Veteran exhibited neurological signs that had been off and on since she was released from the Gulf War with an apparent and clear seizure disorder.  Dr. L. D. further maintained that the Veteran currently (then) exhibited major depression with auditory commanding self-harm with psychosis, an anxiety disorder, and PTSD.  

A June 2012 VA Gulf War examination report contains a diagnosis of tonic-clonic seizures.  However, at the close of the examination report, the VA examiner concluded, that [VA] "Neurology had attributed the Veteran's complaints to her SC anxiety issues.  The veteran does not currently provide evidence to support a diagnosis of seizure disorder.  There are no current conditions that are undiagnosed, unexplained or could be attributed to service in Southwest Asia."  (See June 2012 VA Gulf War examination report).   In view of the foregoing, the Board finds that the Veteran should be afforded an appropriate examination to obtain clarification as to whether she has a separate seizure disorder, or whether her symptoms are part and parcel of her service-connected acquired psychiatric disorder, to include PTSD, MDD and anxiety disorder.

b. Sleep Disorder

The Veteran seeks an increased disability rating in excess of 10 percent for the service-connected disability manifested by sleep disturbance (originally claimed as Gulf War Syndrome).  The RO has assigned the 10 percent rating to the above-cited disability under a hyphenated rating code, Diagnostic Codes 8894-9400.  Diagnostic Code 8894 signals an undiagnosed illness for a Persian Gulf War veteran most analogous to one of the psychoneurotic diseases found in VA's Rating Schedule.  This evaluation is in accordance with M21- 1MR, Part IV, Subpart ii, Chapter 2, Section D (December 21, 2005). Diagnostic Code (DC) 8894 denotes an undiagnosed illness involving psychoneurotic symptoms, but contains no rating criteria.  Under the current schedular criteria, DC 9400 (for generalized anxiety disorder) is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2015).  

In view of the Board's award herein of service-connection for an acquired psychiatric disorder to included PTSD, MDD and an anxiety disorder, the Board finds that a remand to have the Veteran examined by a neuropsychiatrist to address whether her disability manifested by sleep disturbance and symptomatology are separate and distinct from the symptomatology associated with her service-connected acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder, and whether her sleep disability causes any of the symptoms listed in the General Rating Formula for Mental Disorders is necessary prior to further appellate review of the claim. 


c. Cardiovascular Disorder, to include hypertension

The Veteran seeks service connection for a cardiovascular disorder, to include hypertension.  She maintains that she currently has a cardiovascular disorder that is related to having been exposed to burning fire and smoke during service in Saudi Arabia.  (See September 2011 T. at page (pg). 12)).   The Veteran's military personnel records reflect that she served in support of Operations Desert Storm and Shield, and was awarded, in part, the Southwest Asia Service Medal.  Service treatment records are devoid of any cardiovascular pathology, to include hypertension.  The Veteran's December 1993 discharge examination report, however, reflects that she was exposed to oil wells.  (See December 1993 service discharge examination report).  

Post-service VA treatment records reflect that the Veteran has been diagnosed with   hypertension beginning in 1999 (see October 1999 VA treatment report), and syncope and tachycardia (see June 2009 report, prepared by Dr. G. G.).  
Thus, in view of the Veteran's credible testimony that she has a cardiovascular disability as a result of having been exposed to burning fires and smoke in Saudi Arabia; military personnel records confirming that she served in support of Operations Desert Storm and Shield; December 1993 service discharge examination report reflecting that she was exposed to burning oil wells and post-service diagnosis of a cardiovascular disorder, such as hypertension, the Board finds that she should be afforded a VA examination to determine the nature and etiology of any currently present cardiovascular disorder, to include hypertension  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006).  

d.) TDIU

As noted in the Introduction, on VA Form 9, received by VA in February 2014, she indicated that she was unable to maintain employment because of her seizure disorder and inability to be around people.  In view of the Veteran's statement that she is unable to maintain employment because of her inability to be around people and the Board's award of service connection for an acquired psychiatric disability to include PTSD, MDD and an anxiety disorder herein, the Board finds that the issue of entitlement to TDIU has been raised by the record.  Additionally, the adjudication of the Veteran's TDIU claim is inextricably intertwined with the resolution of the Veteran's service connection claims remanded herein, notably her claim for service connection for a seizure disorder.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Thus, upon remand, the AOJ should address the matter of a TDIU rating in the first instance, to include consideration of a TDIU rating on a schedular or extraschedular basis as appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Copies of updated treatment records should be obtained and added to the claims file.

2.  Following completion of the above, schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of any currently present seizure disorder and current severity of her disability manifested by sleep disturbance.  The examiner must review the electronic claims files including the Veterans Benefits Management System and Virtual VA files and note such review in the examination report. 
   
The examiner must opine whether it is at least as likely as not (at least a 50 percent probability) that the Veteran has a diagnosed seizure disorder and, if so, if it is of service onset or otherwise related to her period of active service in the Persian Gulf.  If not related to service, the examiner should opine as to whether it is at least as likely as not (at least a 50 percent probability) that any seizure disorder is proximately due to or the result of her service-connected acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder; and if not, whether it is at least as likely as not (at least a 50 percent probability) that any seizure disorder is permanently aggravated (permanently worsened beyond its natural progression) by the service-connected acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder.

The examiner should specifically address any lay evidence in the record regarding symptomatology that the Veteran had during service and continuity of symptomatology during and after service.  Medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms should be set forth in detail.

The examiner should also specifically address whether any symptomatology associated with the Veteran's disability manifested by sleep disturbance is separate and distinct from the symptomatology associated with her service-connected acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder, and whether it, alone, causes any of the symptoms listed in the General Rating Formula for Mental Disorders. 

A complete rationale must be provided for all opinions expressed.  If an examiner is unable to provide the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Following completion of the development requested in paragraph 1, above, schedule the Veteran for a VA examination by an appropriate specialist to determine the nature and etiology of any currently present cardiovascular disorder, to include hypertension.  The examiner must review the Veteran's statements, hearing testimony, and service and post-service treatment records in conjunction with the examination.  Any special diagnostic studies deemed necessary should be performed.

The examiner must answer the following question:  

Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed cardiovascular disorder, to include hypertension, had its onset during or is etiologically related to any incident of the Veteran's military service, to include her confirmed exposure to oil wells (see December 1993 service separation examination report); or, was manifested to a compensable degree within one year of service discharge in February 1994?  

A complete rationale must be provided for all opinions expressed.  If an examiner is unable to provide the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  Id.

4.  Provide the Veteran with a notification letter concerning her claim of entitlement to TDIU that complies with the notification requirements of 38 U.S.C.A. § 5103(a) (West 2014), 38 C.F.R. § 3.159(b) (2015), and associated case law.  Specifically, this letter must set forth the criteria for establishing entitlement to a TDIU and include information on the evidence required in this regard, the Veteran's and VA's respective duties for obtaining evidence, and how VA determines disability evaluations and effective dates.
 
5.  Provide a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to the Veteran.  Request that she complete and return the form.

6.  Arrange for any additional development indicated, including the possibility of a VA examination to determine whether the Veteran is precluded from securing or following a substantially gainful occupation (consistent with her education, training, and occupational experience) as a result of any service-connected disabilities.  

Readjudicate the claims for service connection for a seizure disorder, to include as secondary to the service-connected acquired psychiatric disorder, to include PTSD, MDD and an anxiety disorder, service connection for a cardiovascular disorder, to include hypertension, and an increased rating in excess of 10 percent for a disability manifested by sleep disturbance.  Readjudication of the claim of entitlement to an increased disability rating in excess of 10 percent for a disability manifested by sleep disturbance should include the application of "staged ratings" in accordance with Hart v. Mansfield, 21 Vet. App. 505 (2008), if warranted. 

Adjudicate the Veteran's claim of entitlement to a TDIU rating in the first instance, on a schedular or extraschedular basis, as appropriate.  

If any action remains adverse to the Veteran, an appropriate supplemental statement of the case should be sent to her, and she should be afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


